Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 11 January 2021 for Application No. 16/083,906.  By the amendment, claims 1-5, 7-12 and 14-15 are pending with claims 6 and 13 remain canceled.

Specification
The amendment to the specification received on January 11, 2021 is accepted. 

Response to Amendment
The amendments filed on January 11, 2021 have been entered. Applicant’s amendments to the claims have been considered and accepted.

Response to Arguments
Applicant’s Remarks filed 01/11/2021 regarding paragraphs [0024] and [0025] of the specification has been considered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3655